Name: Commission Regulation (EEC) No 2059/90 of 18 July 1990 amending Regulation (EEC) No 1983/90 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/54 Official Journal of the European Communities 19 . 7. 90 COMMISSION REGULATION (EEC) No 2059/90 of 18 July 1990 amending Regulation (EEC) No 1983/90 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1983/90 (2) opens invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb ; Whereas the measures laid down by Regulation (EEC) No 1983/90 are not in line with those submitted for the opinion of the Management Committee ; whereas there ­ fore, the said Regulation should be corrected, HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 1 of Regulation (EEC) No 1983/90 is hereby replaced by the following : 'Separate invitations Great Britain to tender are opened in Denmark, France, Ireland, Northern Ireland, Germany, the Netherlands and Portugal for aid to private storage for carcases and half-carcases of lamb.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p. 1 . (2) Oj No L 179, 12 . 7. 1990, p . 20 .